DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
Claims 1, 3, 6, 11, 13, 15 and 20 are rejected as being indefinite. The term “insufficient” in claims 1, 3, 6, 11, 13, 15, and 20 is a relative term which renders the claim indefinite. The term “insufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of sufficiency, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 2 is rejected because the claim is generally indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and “the vehicle in view of a digital map” is not descriptive of a limitation. For purposes of examination, the phrase “the vehicle in view of a digital map” will be interpreted as “a digital map that provides a location of the vehicle”.

Clams 3, 4 and 6-8 are rejected as being indefinite. The term “situational conditions” in claims 3, 4 and 6-8 could encompass many situations recited in paragraph 43 of US 2022/0070354 Al, the Pre-Grant publication of the instant disclosure including: 
situational conditions-such as for instance 
object detection conditions, 
vehicle localization conditions and/or
surrounding road users conditions

The term “situational conditions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite type of condition for each situation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of this examination, the phrase “situational conditions” has a most definite meaning, considering the several instances described, when interpreted as “surrounding road users conditions” and will therefore be so interpreted to move the examination forward.

Claims 5, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5 (as well as the limitations in similar claims 10 and 18) “The method according to claim 2, wherein the providing with support from at least a first light source comprises providing with support from at least a first light source comprised in an entity positioned within a predeterminable distance from the vehicle in at least one of a secondary vehicle and in a piece of infrastructure, the providing then comprising providing the light output based on a, to the entity communicated, request signal indicative of the surrounding.” The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with idiomatic errors. In addition, there is no antecedent basis for “the entity communicated”.  Appropriate correction is required. 
For purposes of advancing the examination, the Examiner’s broadest reasonable interpretation of the claims will include these limitations: “The method/[vision control system] according to claim 2/[1], wherein the providing support from at least a first light source comprises providing support with light output from an entity positioned in at least one of a secondary vehicle and in a piece of infrastructure within a predeterminable distance from the vehicle following a request signal comprising instructions based on at least one of object detection, vehicle localization, and surrounding road conditions.” 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

Claim 20 is rejected under §101 because storage medium is interpreted to included signals similar to transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the broadest reasonable interpretation of the claims covers both subject matter that falls within a statutory category (random-access memory), as well as subject matter that does not (carrier waves), the claims as a whole are not to a statutory category. Claim 20 fail the first criterion for eligibility.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-9, 11-12, 14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorstedt et al. (From IDS: US 2016/0379063).

Regarding Claim 1: Sorstedt teaches a method performed by a vision control system (paragraph 13: field is illuminated when an illumination condition in the field is poor) for supporting in low light 5conditions in surroundings of a moving vehicle (paragraph 8: the field is illuminated when the object detecting capability is lower than the first predetermined threshold value), object detection by at least one of a first on-board rearward and sideward-facing image capturing device (paragraph 7: imaging unit is arranged at the vehicle such that the field is in a direction of at least one of a side of the vehicle, and a rear of the vehicle), the method comprising: capturing a surrounding located at least one of rearward and sideward of the moving vehicle with support from the at least first image capturing device (abstract: The arrangement comprises an imaging unit configured to capture images of the field. The imaging unit is arranged at the vehicle such that the field is in a direction of at least one of a side of the vehicle, and a rear of the vehicle.); 
determining light conditions in the surrounding (paragraph 13: by determining an illumination condition in the field); and 10providing with support from at least a first light source, when the light conditions fulfil insufficient light criteria (paragraph 13: the field is illuminated when an illumination condition in the field is poor), a light output illuminating a ground region of the surrounding to facilitate object detection by the at least first image capturing device (paragraph 15: illumination unit comprises ground lights arranged to illuminate a ground surface surrounding the vehicle upon entry into, or upon exit from, the vehicle, to improve light conditions at the ground surface.).

Regarding Claim 2: Sorstedt teaches, the method according to claim 1, further comprising: 15localizing, when the light output is provided, the vehicle in view of a digital map, at least partly based on detected object(s) in the ground region captured with support from the at least first image capturing device (paragraph 19: object detecting arrangement with a position of the object in the electronic map data).

Regarding Claims 4, 7 and 8: Sorstedt further teaches wherein the providing a light output comprises providing a light output having one or more characteristics which are based on at least one of the light conditions and the situational conditions (paragraph 17: a higher luminosity is provided in situations where the object detecting capability is below the second predetermined threshold than in situations where the object detecting capability is between the first predetermined threshold value and the second predetermined threshold value).

Regarding Claim 9: Sorstedt further teaches wherein the providing with support from at least a first light source comprises providing with support from at least a first light source comprised at least one of underneath and in a lower portion of the vehicle (paragraph 15: illumination unit comprises ground lights).  

Regarding claim 11: the claim is merely a vision control system using the method of claim 1. Sorstedt suggests a vision control system (detecting arrangement is configured to detect objects in a field surrounding a vehicle hosting the arrangement; and the arrangement comprises an illumination unit configured to illuminate the field when the object detecting capability is low, Abstract). Therefore, the rejection of claim 1 is equally applicable to this claim.

Regarding claim 12: the claim is merely a vision control system using the method of claim 2. Sorstedt suggests a vision control system [detecting arrangement is configured to detect objects in a field surrounding a vehicle hosting the arrangement; and the arrangement comprises an illumination unit configured to illuminate the field when the object detecting capability is low, Abstract). Therefore, the rejection of claim 2 is equally applicable to this claim.

Regarding claim 14: the claim is merely a vision control system using the method of claim 4. Sorstedt suggests a vision control system (detecting arrangement is configured to detect objects in a field surrounding a vehicle hosting the arrangement; and the arrangement comprises an illumination unit configured to illuminate the field when the object detecting capability is low, Abstract). Therefore, the rejection of claim 4 is equally applicable to this claim.

Regarding claim 16: the claim is merely a vision control system using the method of claim 7. Sorstedt suggests a vision control system (detecting arrangement is configured to detect objects in a field surrounding a vehicle hosting the arrangement; and the arrangement comprises an illumination unit configured to illuminate the field when the object detecting capability is low, Abstract). Therefore, the rejection of claim 7 is equally applicable to this claim.

Regarding claim 17: the claim is merely a vision control system using the method of claim 9. Sorstedt suggests a vision control system (detecting arrangement is configured to detect objects in a field surrounding a vehicle hosting the arrangement; and the arrangement comprises an illumination unit configured to illuminate the field when the object detecting capability is low, Abstract). Therefore, the rejection of claim 9 is equally applicable to this claim.

Regarding claim 19: Sorstedt teaches the vision control system according to claim 11.
In addition, Sorstedt teaches wherein the vision control system is comprised in a vehicle (paragraph 3: a vehicle hosting the units and processing units c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorstedt in view of Gao et al., (From IDS: US 2018/0334099).

Regarding Claim 3: Sorstedt teaches the method according to claim 2. 
However, it does not appear that Sorstedt teaches further comprising: 20determining situational conditions, situational conditions comprising at least one of object detection conditions, vehicle localization conditions and surrounding road users conditions.
In a related field of endeavor, Gao teaches further comprising: 20determining situational conditions, situational conditions comprising at least one of object detection conditions, vehicle localization conditions and surrounding road users conditions (paragraph 16: Identification of road conditions and nearby objects may be provided to the vehicle processor).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gao’s teaching of determining situational conditions into Sorstedt’s method performed by a vision control system for the benefit, as taught by Gao, of enhancing images of vehicle surroundings. (Gao, Technical Field)
In addition, Sorstedt teaches a vehicle illuminating a ground region of the surrounding when the light conditions are poor (paragraph 8: the field is illuminated when the object detecting capability is lower than the first predetermined threshold value).

Regarding Claim 6: the claim includes a subset of the limitations of claim 3. Therefore, the rejection of claim 3 is applicable to this claim.

Regarding claim 13: the claim is merely a vision control system using the method of claim 3. Sorstedt suggests a vision control system (detecting arrangement is configured to detect objects in a field surrounding a vehicle hosting the arrangement; and the arrangement comprises an illumination unit configured to illuminate the field when the object detecting capability is low, Abstract). Therefore, the rejection of claim 3 is equally applicable to this claim.

Regarding claim 15: the claim is merely a vision control system using the method of claim 6. Sorstedt suggests a vision control system (detecting arrangement is configured to detect objects in a field surrounding a vehicle hosting the arrangement; and the arrangement comprises an illumination unit configured to illuminate the field when the object detecting capability is low, Abstract). Therefore, the rejection of claim 6 is equally applicable to this claim.

Allowable Subject Matter
Claims 5, 10 and 18 are objected to as being dependent upon a rejected base claim. If the Examiner’s interpretation of the claim, while different than the present recitation of the claim, is a correct interpretation of the meaning of the claim, then it is possible that claim 10 includes allowable subject matter. In that case, if the claim is written clearly and in independent form including all of the limitations of the base claim and any intervening claims, the subject matter could be allowable.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Breed et al., (US 2007/00021915) a method for avoiding collisions between a host vehicle and other vehicles;
Peterson et al., (US Patent No 9,863,928) teaches a road condition detection system configured to identify deviations or abnormalities in the illumination level data;
Campos Macias et al., (US 2020/0226377) teaches autonomous vehicles having sensors allowing for the consideration of scenes with overexposure, scenes with underexposure, as well as scenes in which there is no movement; and
Jiang et al.,  (US 2020/0406926) teaches an intelligent lighting system communicating with the vehicle to transmit road condition information data to the vehicle.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485